Citation Nr: 1456060	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to November 1990 and from April 1991 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  The Board remanded the claim for such a hearing to be scheduled in December 2013.  The Veteran subsequently withdrew his request for a hearing in a February 2014 statement.  As no further communication has been received from the Veteran regarding a hearing, the Board considers the request to remain withdrawn.  38 C.F.R. § 20.704(e).  

During the pendency of this appeal, by a June 2014 decision, the Board reopened and granted the Veteran's claim for service connection for low back arthritis, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  In this decision, the Board also remanded the claim for service connection for a bilateral knee disability.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  There is no probative evidence demonstrating a current diagnosis a right knee disability.  

2.  The probative evidence of record reflects that the Veteran's currently diagnosed left knee disability did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of June 2009 and May 2010 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, VA medical records, a VA examination and statements from the Veteran.  

The July 2014 VA examination is adequate for adjudication purposes, as the VA examiner reviewed the Veteran's medical history, documented his current medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a bilateral knee disability.  The probative evidence of record does not demonstrate a current diagnosis of a right knee disability and does not demonstrate that the left knee disability originated in service or for many years thereafter, or that this disability was related to any incident of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

STRs reflect the Veteran was treated on several occasions for left and right knee pain.  The February 1982 medical prescreening form and February 1982 service entrance examination revealed normal findings of the lower extremities upon clinical evaluation.  Likewise, in a February 1982 Report of Medical History, the Veteran reported he was in good health and did not note a history of any knee problems.  In September 1982, he was treated for complaints of a painful right knee for the past two days due to running.  In March 1983, the Veteran was treated for complaints of right knee pain with popping for one week, which occurred with running and marching.  He was recommended to run short runs for the next three weeks.  In April 1985, he was treated for and diagnosed with left knee pain.  In November 1986, the Veteran was treated for left knee pain, diagnosed as tendonitis, which was treated again in December 1986 and diagnosed as left knee strain.  The Veteran's left knee strain noted in December 1986 was also noted in a service treatment report list of temporary problems.  A March 1988 periodic examination revealed normal findings of the lower extremities upon clinical evaluation.  Similarly, the November 1990 separation examination revealed normal findings of the lower extremities upon clinical evaluation and the November 1990 Report of Medical History reflects the Veteran reported he was "in good health" and he did not note any knee problems or a history thereof.  

Just prior to the Veteran's second period of active service, a January 1991 medical prescreening form revealed no reported history of knee problems.  A January 1991 enlistment examination, provided in conjunction with the Veteran's enlistment into National Guard service, also reflected normal findings of the lower extremities upon clinical evaluation.  The November 1990 Report of Medical History reflects the Veteran reported he was "in good health" and he did not note any knee problems or a history thereof.  

The post-service medical evidence of record, including VA medical records and the July 2014 VA examination, reflects the Veteran has been diagnosed with a left knee disability, namely residuals of left medial collateral ligament (MCL) strain, April 2013.  The medical evidence of record, however, does not reflect that the Veteran has a current diagnosis of a right knee disability.  Although the July 2014 VA examiner noted a subjective report of right knee pain in the diagnosis section, he specified that such was without objective findings upon examination on which to base a diagnosis.  

With respect to the Veteran's right knee, the Board finds that service connection for a right knee disability is not warranted as there is no evidence of a current diagnosis of a right knee disability.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a right knee disability and has not been treated for a right knee disability at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a right knee disability, there can be no valid claim.

With respect to the lay statements by the Veteran regarding his right knee, the Board observes that he is competent to report lay observable symptoms, such as pain, and treatment provided.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that any reported symptoms reflect a diagnosis of a current right knee disability or that he has current right knee disability related to his active service as these statements would constitute medical conclusions, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Veteran's assertions that he has a current right knee disability due to his active service are not competent and are afforded no probative value.  

In regards to the Veteran's left knee disability, the Board finds there is no nexus between the currently diagnosed left knee disability, diagnosed as left MCL strain and the Veteran's active service.  The July 2014 VA examination reflects that the examiner opined that the Veteran's left knee disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, the examiner initially pointed out the various inconsistencies between the Veteran's history of his knee problems and the medical evidence of record, noting, for example that the Veteran recalled doing squat like exercises relieved left knee pains in the service, whereas the STRs indicated that the knee pain occurred specifically with doing squat-like exercises.  The examiner also pointed out that the Veteran reported that he perceived he could not access medical care for his chronic episodic knee issues while in prison, however, the record indicates he had sought treatment for multiple issues during his incarceration, some, which the examiner characterized as "seemingly more minor then his recalled knee complaints."  The examiner also pointed out that the Veteran reported his left knee MCL strain was incurred at work at Pacific Steel lifting and moving a heavy angle iron, for which he sought treatment at the VA the next morning, while the VA record (noted by the examiner, but not included in the medical evidence in the claims file) shows he complained of 1.5 weeks of very similar sounding knee pain/injury in April 2013.  

The examiner also explained in his rationale that, short term (acute) left knee complaints were noted twice in the STRs, in April 1985 and late November to early December 1986.  He noted that no left knee complaints were noted in STRs, periodic physical in 1988, separation exam in 1990, initial compensation claim 1991, the National Guard enlistment examination in 1991, or in the Department of Corrections periodic physicals beginning 1994.  The examiner noted that left knee complaints first appear in post-service medical records in 2013 with an acute valgus injury involving either rolling a sleeping bag in awkward position or handling heavy angled steel, and that the Veteran was diagnosed with an MCL strain.  He thus concluded that the MCL strain diagnosed in April 2013 was less likely as not related to any pre-existent left knee condition.  

The Board acknowledges the Veteran's contentions that his bilateral knee disability began during his active service.  As noted above, while a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana, 24 Vet. App. 428; Davidson, 581 F.3d at 1316.  Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  Although he is competent to report symptoms of knee problems and pain since his active service, his reports that his current bilateral knee disability began during his active service are not credible, as these statements are inconsistent with the medical evidence of record.  While the Veteran was treated for right and left knee problems on several occasions during his active service, the STRs revealed no clinical findings of knee problems or residuals thereof upon the Veteran's separation from service in November 1990 or upon his enlistment into National Guard service.  In addition, the Veteran himself reported in the November 1990 and January 1991 Reports of Medical History, that he was in good health and did not report any history of knee problems.  Moreover, the post-service medical evidence of record does not reflect any findings of treatment for the knees or a diagnosis of the left knee until the July 2014 VA examination, in which the examiner noted VA medical evidence indicating an initial treatment and diagnosis of the left knee disability in April 2013.  Therefore, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as no arthritis of the bilateral knees has been found in the record, the claimed bilateral knee disability and the diagnosed left knee disability are not considered a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a bilateral knee disability is denied.


ORDER

Service connection for a bilateral knee disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


